Citation Nr: 1716675	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Meniere's disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a head or vestibular disability (other than Meniere's disease) manifested by symptoms such as dizziness, vertigo, aural fullness, headaches, or cognitive impairment, to include residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for Meniere's disease.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a head or vestibular disability (other than Meniere's disease) manifested by symptoms such as dizziness, vertigo, aural fullness, headaches, or cognitive impairment, to include residuals of a TBI.

7.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

8.  Entitlement to service connection for a vision disability.

9.  Entitlement to service connection for bilateral tinnitus.

10.  Entitlement to service connection for a neck disability.

11.  Entitlement to service connection for a low back disability.

12.  Entitlement to increased ratings for service-connected sinusitis, currently assigned "staged" ratings of 10 percent prior to July 31, 2006 and 30 percent from that date.

13.  Entitlement to increased ratings for service-connected left knee disability, currently assigned "staged" ratings of 10 percent prior to July 31, 2006 and 20 percent from that date.

14.  Entitlement to increased ratings for service-connected right knee disability, currently assigned "staged" ratings of 10 percent prior to July 31, 2006 and 20 percent from that date.

15.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status due to service-connected disabilities.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

17.  Entitlement to automotive and adaptive equipment.

18.  Entitlement to an effective date prior to July 22, 2013 for an award of special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010, April 2012, and April 2014 rating decisions of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 30 percent rating for sinusitis and 20 percent ratings (each) for left and right knee disabilities, denied SMC and TDIU, and granted SMP effective July 22, 2013.  At the Veteran's request, a November 2016 Central Office hearing in Washington, DC was scheduled in conjunction with matters on appeal.  However, the Veteran withdrew his request for that hearing by November 2016 correspondence.  

The Board notes the Veteran had originally sought service connection for depression.  However, a review of the record shows multiple psychiatric diagnoses.  Therefore, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Similarly, the Veteran's allegations regarding dizziness, head noise, confusion, and other such symptoms have primarily characterized the overarching disability as head or ear diseases.  However, as the evidence includes several suggestions and allegations that they may be related to an injury or concussion resulting from a mortar blast, the Board will also consider residuals of TBI as part of that claim; the issue has been recharacterized to reflect that.

The Board notes that whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for Meniere's disease, bilateral hearing loss, a head or vestibular disability, an acquired psychiatric disability, a vision disability, a neck disability, bilateral tinnitus, and a low back disability, increased ratings for sinusitis, left knee disability, and right knee disability, entitlement to SMC, entitlement to TDIU, entitlement to automotive adaptive equipment, and entitlement to SMP are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 1995 rating decision denied the Veteran service connection for Meniere's disease, then claimed as secondary to sinusitis, based essentially on a finding that there was no evidence that the Veteran's Meniere's disease is related to service-connected sinusitis.

2.  Evidence received since the October 1995 decision includes evidence not of record at that time; suggests that the Veteran's Meniere's disease may be related to injuries or exposures in service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  An unappealed March 1990 rating decision originally denied service connection for bilateral hearing loss, then claimed as secondary to sinusitis, because there was no evidence that the Veteran's hearing loss is related to sinusitis; a subsequent unappealed March 2002 rating decision declined to reopen the claim because new and material evidence had not been received.

4.  Evidence received since the March 2002 decision includes evidence not of record at that time; suggests that the Veteran's hearing loss may be related to injuries or exposures in service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

5.  An unappealed November 2002 rating decision denied the Veteran service connection for dizziness, head noise, confusion, memory loss, and head pain because there was no evidence that the Veteran was treated for related injuries, complaints, or diagnoses on active duty, or that a current brain injury or disability manifested by such symptoms is otherwise related to service.

6.  Evidence received since the November 2002 decision includes evidence not of record at that time; suggests that the Veteran has a head or vestibular disability (other than Meniere's disease) manifested by symptoms such as dizziness, head pain, confusion, cognitive deficits, or aural fullness which may be related to injuries or exposures in service or other service-connected disabilities; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for Meniere's disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received; the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received; the claim of service connection for a head or vestibular disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claims of service connection for Meniere's disease, bilateral hearing loss, and a head or vestibular disability and remands the remaining matters, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks to reopen claims of service connection for Meniere's disease, bilateral hearing loss, and a head or vestibular disability.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Meniere's Disease

An October 1995 rating decision denied the Veteran service connection for Meniere's disease (with hearing loss), then claimed as secondary to sinusitis, because there was no evidence that the Veteran's Meniere's disease was related to sinusitis.  The Veteran was properly notified of that decision and his appellate rights, and did not timely initiate an appeal; therefore, that decision became final based on the evidence then of record and is the prior final denial in this analysis.

In so finding, the Board acknowledges that additional February 2008 and December 2008 rating decisions also considered Meniere's disease as part of a claim involving dizziness, head noise, confusion, memory loss, and pain in the head.  However, it is critical to note that all of those decisions, in addition to the May 2010 decision on appeal, essentially continued to adjudicate the same initial claim.  Specifically, in November 2006, the Veteran submitted correspondence seeking "service connection" for Meniere's disease (among other things), which initiated a claim to reopen.  In February 2008, it was adjudicated for the first time (as part of the claim involving dizziness and other such symptoms).  The subsequent December 2008 and May 2010 rating decisions reconsidered that initial claim (among others).  Therefore, the claim in question was submitted in November 2006, and the prior final denial for purposes of this analysis was the October 1995 rating decision originally denying service connection for Meniere's disease.  

Evidence in the record at the time of the October 1995 rating decision included service treatment records (STRs) (noting pimple-like lesions in the right ear canal as well as complaints of headaches), private medical records (confirming a diagnosis of Meniere's disease), and a July 1995 VA opinion (finding no relationship between sinusitis and Meniere's disease).  

Evidence received since the October 1995 rating decision includes additional lay statements (alleging the Veteran's Meniere's disease may be related to either exposures to hazardous gases, a head or ear injury from a mortar blast, or a right ear pimple-like lesion in service) and updated private treatment records (which include an opinion relating the Veteran's Meniere's to a labyrinthine concussion suffered as a result of a mortar blast in service).  

Under the circumstances, the Board finds that the evidence received since the October 1995 rating decision certainly includes "new" evidence that was not previously of record.  Moreover, it raises entirely new theories of entitlement (direct service connection as due to hazardous exposures or injuries in service) that were previously unconsidered.  In addition, the Veteran is competent to describe events of which he has personal knowledge, to include exposure to gases and mortar blasts in service.  It is also notable that STRs do confirm a right ear lesion of the type the Veteran has alleged may be related to his Meniere's disease.  Finally, there is a private opinion in the record that specifically relates his Meniere's disease to a concussion from a reported mortar blast in service.  Consequently, the Board finds that the new evidence also directly relates to previously unestablished elements (i.e., in-service events or injuries and medical nexus) needed to substantiate the underlying service connection claim.  In light of the above, and particularly considering the low threshold for reopening established by Shade, the Board finds that the new evidence is also material.  Accordingly, the claim of service connection for Meniere's disease is reopened.

	Bilateral Hearing Loss

A March 1990 rating decision originally denied the Veteran service connection for bilateral hearing loss, then claimed as secondary to sinusitis, because there was no evidence showing a relationship between the two disabilities.  A subsequent December 1993 rating decision confirmed and continued that denial.  In October 1995, the AOJ denied service connection for Meniere's disease with hearing loss, also claimed as secondary to sinusitis, because there was no evidence of a medical nexus between the two disabilities.  In September 1995, the Board issued a decision denying service connection for bilateral hearing loss because there was no evidence of a relationship to service or another service-connected disability.  A March 2002 rating decision declined to reopen service connection for bilateral hearing loss because new and material evidence had not been received, and is the prior final denial in this analysis.

In so finding, the Board again acknowledges that, like the Meniere's disease claim above, additional February 2008, December 2008, March 12, 2009, and March 23, 2009 rating decision also declined to reopen service connection for bilateral hearing loss.  However, just as explained above, all those decisions, and the May 2010 decision on appeal, continued adjudicate the same initial November 2006 claim.  Therefore, the prior final denial for purposes of this analysis was the March 2002 rating decision.  

Evidence in the record at the time of that decision included private and VA treatment records (confirming that the Veteran had a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385), private medical records (suggesting the Veteran's hearing loss is related to his Meniere's disease), and April 1993 and October 1994 VA examination reports (indicating the Veteran's hearing loss is secondary to past noise exposure).  

Evidence received since the prior final denial includes new lay statements (alleging that the Veteran's hearing loss may be related to injuries sustained as a result of gas exposure or mortar blasts in service, as well as a right ear lesion noted in service) and a private opinion already described above (that indicates the Veteran's hearing loss may also be a result of a concussion resulting from a reported mortar blast in service).  

Such evidence is clearly new, as it was not previously in the record.  Moreover, just as above, it poses new theories of entitlement that were not previously considered.  Perhaps more significantly, the new evidence also directly relates to the previously unestablished medical nexus element, insofar as it suggests the Veteran's hearing loss is the direct result of a labyrinthine concussion sustained during a reported mortar blast.  Therefore, considering the low threshold for reopening established under Shade, the Board finds the new evidence is also material.  Accordingly, the claim of service connection for bilateral hearing loss must be reopened.

	Head or Vestibular Disability

A November 2002 rating decision denied the Veteran service connection for dizziness, head noise, confusion, memory loss, and head pain because the Veteran's STRs were negative for treatment of such symptoms or other head injury, and there was no other evidence that a current brain or head disability began while on active duty, or was otherwise related to service-connected disabilities.  

Just as above, the Board acknowledges that subsequent February and December 2008 rating decisions also adjudicated this matter.  However, for the same reasons discussed above, the Board finds that the February 2008, December 2008, and May 2010 decisions in this matter all extend from the adjudication of the same November 2006 claim.  Therefore, the prior final denial for purposes of this analysis is the November 2002 rating decision.  

Evidence received at the time of the November 2002 rating decision included STRs (which noted complaints and treatment for headaches and nausea diagnosed as cephalgia) and private treatment records (confirming complaints of dizziness, vertigo, memory loss, confusion, and other such symptoms).  

Evidence received since the November 2002 rating decision includes updated private treatment record and VA treatment records (that include possible diagnoses of unspecified organic brain disorder and dementia, and suggest the claimed symptoms may be related to Meniere's disease) and new lay statements (alleging that such symptoms are related to service, including gas exposure, injuries from a mortar blast in service, or a right ear canal pimple-like lesion therein).  

Once again, the Board first notes that such evidence is clearly new, as it was not previously in the record.  Moreover, it raises entirely new bases for service-connecting such disability by alleging in-service events or injuries that were previously not considered or alleged as relevant in this claim.  Critically, the Board notes that the Veteran is competent to report events of which he has personal knowledge, including exposure to gas or mortar blasts during training.  Therefore, such allegations raise medical questions that have not been previously considered.  More importantly, however, the new allegations directly relate to the previously unestablished in-service event or injury element of service connection.  In addition, the Board notes that the new evidence presents diagnoses that have not previously been considered.  Consequently, considering the low threshold for reopening established under Shade, the Board finds that the new evidence is also material, and the claim of service connection for a head or vestibular disability may be reopened.

Accordingly, the Board resolves all remaining reasonable doubt in the Veteran's favor in these matters, and the claims of service connection for Meniere's disease, bilateral hearing loss, and a head or vestibular disability are reopened.


ORDER

The claims of service connection for Meniere's disease, bilateral hearing loss, and a head or vestibular disability are reopened.


REMAND

Regrettably, additional development is required before the remaining matters may be adjudicated on their merits.

Manlincon Issues

A review of the record shows that the Veteran filed a timely May 2014 notice of disagreement (NOD) appealing an April 2014 rating decision which denied entitlement to automotive adaptive equipment and service connection for bilateral tinnitus, a neck disability, and a low back disability, and an award of SMP effective July 22, 2013.  However, an appropriate statement of the case (SOC) has not been issued addressing that NOD.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  Thus, the Board is required to take jurisdiction of these matters for the limited purpose of ordering corrective action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Meniere's Disease and Unspecified Head or Vestibular Disability 

First, the Board notes that it is unclear from the medical evidence whether the Veteran's complaints of dizziness, head noise, confusion, memory loss, head pain, or other such symptoms are part and parcel of his Meniere's disease or indicative of a separate and distinct disability.  Private and VA treatment records have provided varying diagnostic impressions for such symptoms.  As such, diagnostic clarification is required before any further questions regarding etiology may be resolved.  

Moreover, the only VA opinions addressing Meniere's disease consider only a secondary theory of entitlement.  There are no VA opinions which address the Veteran's allegations of a relationship to service, to include exposure to gas or injury from mortar blast therein.  The only opinion that does consider a direct theory of entitlement is an October 2010 private opinion (from a Dr. Ditto) that seems to conclude, based solely on the Veteran's subjective report, that he sustained a labyrinthine concussion as a result of a mortar blast in service.  Unfortunately, while the Veteran may be competent to report being near a mortar blast, he is not similarly competent to diagnose a resultant concussive injury, there is no documentation of an ensuing concussion or ear injury, and Dr. Ditto does not explain why the circumstances or subjective reports were felt to be consistent with a concussive injury.  In addition, Dr. Ditto does not address or otherwise consider the significance of an intervening September 2005 motor vehicle accident which, on its face, seems to have preceded several of the Veteran's relevant head or vestibular complaints.  This is particularly problematic given the Veteran's allegations regarding an injury in service are somewhat difficult to parse.  For example, he alleges that there is documented evidence of an injury in June 1969, when his STRs note "weeping" ears suggestive of wounds.  He also seems to have only reported one such mortar blast, but nonetheless suggests that the blast (which presumably caused an injury evidenced by June 1969 symptoms) also caused him to be hospitalized in February 1969.  Moreover, a review of those records indicates the "weeping" lesions referenced were associated with a groin rash and the Veteran's February 1969 hospitalization was for acute bacterial pharyngitis.  Therefore, a critical question on remand is whether the Veteran's STRs or the reported circumstances are, indeed, consistent with an ear or head injury as a result of the reported mortar blast and, if so, whether his present Meniere's disease (or other head, ear, or vestibular disability) is related to such injuries.  Consequently, new examinations are needed to clarify the precise nature and likely etiology of the Veteran's Meniere's disease and nonspecific complaints of dizziness, head noise, confusion, memory loss, and other such symptoms.

Hearing Loss

The medical evidence in the record contains several private treatment records that associate the Veteran's bilateral hearing loss with his Meniere's disease.  However, there are two VA examination reports from 1993 and 1994 that diagnose bilateral hearing loss secondary to noise exposure in the past.  The Veteran has certainly alleged exposure to significant military noise, to include from arms fire and a mortar blast that was said to have temporarily rendered him deaf or hard of hearing.  Moreover, the October 2010 private opinion seems to describe bilateral hearing loss as a residual of labyrinthine concussion (a finding which, as explained above, is not corroborated by STRs and appears to be based solely on the Veteran's reports).  As such, the medical evidence in the record is unclear as to the likely etiology of the Veteran's bilateral hearing loss.  Moreover, the Veteran has also since suggested that his bilateral hearing loss, just like his Meniere's disease and other head complaints, may be related to gas exposure in service.  Consequently, a new examination is needed to clarify the likely etiology of his bilateral hearing loss.

Psychiatric Disability

A review of the record shows multiple psychiatric diagnoses, including depression, mood disorder, cognitive disorder, dementia, and paranoid schizophrenia.  The Veteran, in turn, has alleged that his psychiatric disability is caused or aggravated by his other disabilities, some of which are already service-connected and others which remain on appeal and are subject to this very remand.  Therefore, this matter inextricably intertwined with the others being remanded at this time.  He also alleges that his psychiatric problems stem from traumatic experiences in service, particularly those involving exposure to a "gas chamber" during military training.  Thus, additional development to verify whether such exposure indeed occurred is needed.  Moreover, it does not appear that a VA examination has been arranged in conjunction with this particular claim, despite the fact that the Veteran clearly carries psychiatric diagnoses and has at least some service-connected disabilities that may be causative or aggravating factors.  Thus, the low threshold for determining when VA is obligated to provide an examination is met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Vision Disability

A review of private and VA treatment records confirms the Veteran has been diagnosed with an unspecified vision disorder.  However, the record is not clear as to the precise nature of such disability.  Similarly, although a November 2009 correspondence from a private doctor indicates that there is some relationship between Meniere's disease and visual impairment, it does not specify what this relationship is.  Moreover, the doctor indicates that he could not provide an answer to a specific question regarding whether the Veteran's instances of blindness might be attributable to Meniere's disease.  It is also notable that the same doctor's own treatment records suggest that the Veteran's visual complaints may, in fact, be related to transient ischemic attacks (TIAs) rather than Meniere's disease.  Notably, a VA examination has not been conducted in conjunction with this claim.  In light of the above, the Board finds that an examination is needed to clarify the nature and likely etiology of his vision disability.

Increased Rating Claims, SMC, and TDIU

First, the Board notes that the Veteran clearly receives regular VA treatment for his sinusitis, left knee, and right knee disabilities on appeal.  However, the most recent records of such treatment are from June 2015 (leaving nearly two years of outstanding records).  Any updated records of such treatment are likely to contain pertinent information and must be secured.

The Board also notes that the Veteran's most recent VA examinations assessing the Veteran's sinusitis, left knee disability, and right knee disability were conducted in March 2015, over two years ago.  Moreover, the knee examination report itself suggested that the results noted in the report were inconsistent with the Veteran's own reports of functional capacity in his daily activities.  Perhaps most significantly, however, that report notes that the Veteran suffers from limitations due to ankylosis, adhesions, and other such symptoms, but the examiner failed to even respond to the portion of the disability benefits questionnaire (DBQ) specifically dedicated to ankylosis.  In light of the above, and particularly considering the amount of time that has passed since the most recent examinations, the Board finds that contemporaneous examinations are required to determine the current severity of such disabilities before ratings may be properly assigned.

The Veteran's claims seeking SMC based on the need for regular aid and attendance or housebound status and TDIU are inextricably intertwined with the remaining claims being remanded.  Notably, the current severity of the Veteran's service-connected sinusitis and knee disabilities bears directly upon the analyses for SMC and TDIU, and additional development would likely be required should any additional disabilities be deemed service-connected.  As such, adjudication of those matters must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA an adequately identified private treatment the Veteran has received for the disabilities on appeal, specifically including all VA treatment records dated since June 2015.

2. Conduct exhaustive development to verify whether the Veteran had service in locations, circumstances, or conditions consistent with exposure to hazardous gases, to include "gas chambers" used for training purposes.  Such development should include asking the Veteran to identify the approximate dates, locations, and circumstances (such as his unit at the time)-to the extent possible-that such exposure is alleged to have occurred.  The AOJ must document all steps taken to verify such exposure for the record.  If any records sought in conjunction with this development are deemed unavailable, the AOJ must also document such fact, and the reason for such unavailability, for the record.  Once this development is completed, the AOJ should document its findings in a formal finding.

3. Then, arrange for an examination of the Veteran by a licensed neurologist to assess the nature and likely etiology of his alleged head or vestibular disability.  Based on examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Does the Veteran currently have any residuals of a TBI?  If so, please identify all such symptoms and pathology.

b. Please also identify, by diagnosis, any neurological disability entities found.  Specifically, does the Veteran have an organic brain disorder as suggested by a December 2009 private neuropsychological evaluation?

c. For each TBI residual identified, is it at least as likely as not (a 50 percent or better probability) that such is related to a TBI incurred in service, to include from the Veteran's reports of exposure to a mortar blast therein?

For purposes of this examination, the examiner should presume that the Veteran's reports of a mortar blast are credible.  The examiner should consider and discuss, as necessary, whether the medical evidence in service is consistent with a resultant TBI, including consideration of the notations of cephalgia in June 1969.  

The examiner should also consider and discuss, as necessary, the significance of the Veteran's history of postservice intercurrent injury during a motor vehicle accident in September 2005.

Any opinions or findings in this regard must be reconciled with conflicting evidence in the record, to specifically include the October 2010 private opinion (from Dr. Ditto) indicating that the Veteran suffered a concussive injury due to a mortar blast that caused "within a reasonable degree of medical certainty bilateral labyrinthine concussion."

The examiner should also comment on the expected impact that any TBI residuals identified would have on the Veteran's ability to work, to specifically include notation of the types of employment that would be precluded and those that would remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. The AOJ should also arrange for an examination of the Veteran by an ear, nose, and throat (ENT) specialist to determine the nature and likely etiology of his alleged head or vestibular disability, including Meniere's disease.  The AOJ should provide the Veteran with a list of any verified instances of hazardous gas exposure the Veteran experienced in service.  Based on an examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Does the veteran have a head or vestibular disability (other than Meniere's disease) that is manifested by dizziness, head noise, confusion, memory loss, or other reported symptoms?  If so, please identify such disability by medical diagnosis.

b. For any head or vestibular disability diagnosed other than Meniere's disease, is it at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by the Veteran's Meniere's disease?

c. Are any of the Veteran's reported head, ear, or other vestibular symptoms part and parcel of his Meniere's disease?  If so, please identify all such symptoms. 

d. For each head or vestibular disability diagnosed (including Meniere's disease), is it at least as likely as not (a 50 percent or better probability) that such disability is related to any verified hazardous gas exposure in service?

e. For each head or vestibular disability diagnosed (including Meniere's disease) is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's reports of exposure to mortar blasts in service?

In answering this question, the examiner must consider and discuss, as necessary, whether the reported circumstances of the blast and the Veteran's service records are consistent with an injury to the head or ear.  The examiner should, to the extent possible, reconcile his or her findings with all conflicting evidence in the record, to include the October 2010 opinion from Dr. Ditto that the Veteran sustained a labyrinthine concussion as a result of the reported blast.  

The examiner should also specifically consider and discuss, as necessary, the significance of February 1969 and June 1969 records the Veteran has identified as documenting a hospitalization and "weeping" lesions related to an ear injury.  

f. For each head or vestibular disability diagnosed (including Meniere's disease), is it at least as likely as not (a 50 percent or better probability) that such disability is related to a February 1969 notation of a pimple-like lesion found in the right ear canal?

The examiner should also comment on the expected impact that any head or vestibular disability identified (including Meniere's disease) would have on the Veteran's ability to work, to specifically include notation of the types of employment that would be precluded and those that would remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, forward the Veteran's file to a licensed audiologist for a supplemental medical opinion regarding the likely etiology of his bilateral hearing loss.  Based on a review of the entire record, the examiner respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss is related to noise exposure in service, to include from gunfire and mortar blasts therein?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss is related to exposure to hazardous gas in service?

c. If it is determined that the Veteran did sustain an ear injury as a result of mortar blasts in service, is it at least as likely as not (a 50 percent or better probability) that his bilateral hearing loss is related to such injury?

d. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss is related to the right ear canal pimple-like lesion noted in June 1969?

e. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss is caused or aggravated by the Veteran's Meniere's disease or other head or vestibular disability?

The examiner should also comment on the expected impact that the Veteran's hearing loss would have on the Veteran's ability to work, to specifically include notation of the types of employment that would be precluded and those that would remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  Specifically, the examiner should consider and discuss, as necessary, the significance of the April 1993 and October 1994 VA examiners' diagnoses of bilateral hearing loss due to noise exposure.  If the opinion is that the Veteran's hearing loss is not due to noise exposure in service, the examiner should reconcile that opinion with the April 1993 and October 1994 findings.  

(By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

6. Then, arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his alleged psychiatric disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity found.  The examiner should reconcile any diagnostic findings with conflicting or different diagnoses in the record.

b. For each psychiatric disability entity diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service or any verified stressors therein, to include the reported exposure to "gas chambers" during training?

c. For each psychiatric disability entity diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by the Veteran's service-connected disabilities?

d. For each psychiatric disability entity diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by the Veteran's Meniere's disease, bilateral hearing loss, or other diagnosed head or vestibular disability?

The examiner should also comment on the expected impact that any diagnosed psychiatric disabilities would have on the Veteran's ability to work, to specifically include notation of the types of employment that would be precluded and those that would remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. The Veteran should be examined by an ophthalmologist to determine the nature and likely etiology of his vision disability.  Based on an examination, review of the entire record, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Please identify, by diagnosis, any vision disability entities found.

b. For each vision disability entity diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to any verified instances of gas exposure in service.

c. If it is determined that the Veteran did sustain a concussive injury as a result of mortar blast in service, please opine whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed vision disabilities are related to such injury.

d. For each vision disability entity diagnosed, please also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by a head or vestibular disability (to include Meniere's disease).

The examiner is also asked to comment on the expected impact the Veteran's vision disability would have on his ability to work.  Specifically, the examiner should note the types of work that would be precluded by the disability and those that would remain feasible.  

A detailed explanation (rationale) is requested for all opinions provided.  The examiner should reconcile any opinions provided with conflicting evidence or opinions in the record, to specifically include the November 2009 letter from a Dr. Michaels suggesting that there is some relationship between Meniere's disease and vision complaints, as well as his other treatment records suggesting the Veteran's visual problems may be related to TIAs. 

(By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

8. The Veteran should also be scheduled for an appropriate examination to determine the current severity of his chronic sinusitis.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  The examiner should identify all pertinent findings and features associated with the Veteran's sinusitis, to specifically include whether the Veteran has undergone radical surgery with chronic osteomyelitis and the frequency and severity of the Veteran's episodes of sinusitis pursuant to the General Rating Formula for Sinusitis in 38 C.F.R. § 4.97.

The examiner should also comment on the expected impact that the Veteran's sinusitis would have on the Veteran's ability to work, to specifically include notation of the types of employment that would be precluded and those that would remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

9. The Veteran should also be scheduled for an orthopedic examination to determine the current severity of his left and right knee disabilities.  The entire record must be reviewed in conjunction with the examination and any tests or studies deemed necessary must be completed.  The examiner must describe the findings and features associated with the Veteran's left and right knee disabilities in sufficient detail to allow for application of the pertinent rating criteria.  The examiner should note the presence or absence of all symptoms and pathology described in the applicable diagnostic codes (5256-63), to specifically include whether the Veteran has ankylosis in either knee (and if so, the position of ankylosis).  

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner should also comment on the expected impact that the Veteran's left and right knee disabilities would have on his ability to work, to specifically include notation of the types of employment that would be precluded and those that would remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

10. After the above development is completed, the AOJ should arrange for an aid and attendance examination of the Veteran to assess whether he is in need of regular aid and attendance due to service-connected disabilities.  Based on examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner must respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran is permanently housebound by reason of service-connected disability or disabilities?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected disabilities render him substantially confined to his dwelling and the immediate premises, and that such confinement will continue throughout his lifetime?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran is in need of regular aid and attendance from another individual?  In so finding, the examiner must address all pertinent criteria in the applicable regulations, to include a determination as to whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disabilities cannot be done without aid; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

The examiner should comment on and describe any and all functional impairment produced by service-connected disabilities, particularly as they pertain to his ability to perform self-care functions.  
A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

11. The AOJ should then review the record and readjudicate the claims (including SMC and TDIU).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

12. The AOJ should issue an appropriate SOC addressing the Veteran's appeals seeking service connection for bilateral tinnitus, neck, and low back disabilities, automotive adaptive equipment, and an earlier effective date for an award of SMP.  The Veteran and his representative should be afforded an opportunity to perfect the appeals in those matters.  If any appeals are timely perfected, they should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


